Dismiss and Opinion Filed January 15, 2013




                                             In The
                                   Qrourt of §ppeal~
                          jfiftb iJBi~id of 'atexa~ at iJBalla~
                                      No. 05-12-01546-CR

                         SIMEON KANTREL GRIFFIN, Appellant

                                                v.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-80639-2012

                              MEMORANDUM OPINION
                          Before Justices Bridges, O'Neill, and Murphy
                                   Opinion by Justice Bridges

       Simeon Kantrel Griffm pleaded guilty to three counts of online solicitation of a minor, as

alleged in one indictment. See TEx. PEN.   CODE   ANN. § 33.021(b), (c) (West 2011). Appellant

also pleaded true to one enhancement paragraph. Pursuant to a plea agreement, the trial court

assessed punishment at fifteen years' imprisonment on each count. Appellant waived his right to

appeal in conjunction with the plea agreement. See Blanco v. State, 18 S.W.3d 218, 219-20

(Tex. Crim. App. 2000). The trial court certified both that the case involves a plea bargain and

appellant has no right to appeal and that appellant waived his right to appeal. See Dears v. State,

154 S.W.3d 610 (Tex. Crim. App. 2005).
       We dismiss the appeal for want of jurisdiction.


                                                   cJL        L    .0--
                                                    oA VID L. BRIDGES
                                                    JUSTICE

Do Not Publish
TEx. R. APP. P. 47

121546F.U05
:::-=::._-:---=-----------~------~-----·----   ~




                                                   QCourt of ~peal~
                                         jfiftb Jlistritt of ~exa~ at Jlalla~
                                                    JUDGMENT

            SIMEON KANTREL GRIFFIN,                           Appeal from the 380th Judicial District
            Appellant                                         Court of Collin County, Texas (Trial Court
                                                              No. 380-80639-2012).
            No. 05-12-01546-CR             V.                 Opinion delivered by Justice Bridges,
                                                              Justices O'Neill and Murphy participating.
            THE STATE OF TEXAS, Appellee

                    Based on the Court's opinion of this date, we DISMISS the appeal for want of
            jurisdiction.



             Judgment entered January 15, 2013.


                                                                      !)Jt ~
                                                                     DAVID L. BRIDGES
                                                                     JUSTICE